Order entered July 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00111-CR

                                  JOSEPH RIOS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-52354-W

                                           ORDER
       The Court has before it appellant’s July 14, 2015 request for an extension of time to file

his pro se response to the Anders brief filed by counsel. Appellant states that he has received a

copy of the record. We GRANT the extension request and ORDER appellant to file his pro se

response by AUGUST 24, 2015. If the response is not filed by that date, the appeal will be

submitted on the Anders brief alone.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Joseph Rios,

TDCJ No. 01981131, Fort Stockton Unit, 1536 I-10 East, Fort Stockton, Texas 79735.

                                                      /s/   ADA BROWN
                                                            JUSTICE